Citation Nr: 1548002	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-50 290	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pituitary adenoma, to include as due to exposure to herbicides.

2.  Entitlement to service connection for osteoporosis, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypogonadism, to include as due to exposure to herbicides.

4.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and K.S.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was remanded by the Board in June 2012 to the RO for a video conference hearing.  A video conference hearing was conducted by the undersigned Veterans Law Judge (VLJ) in August 2015, and a transcript of the hearing is of record.

As a VA video conference hearing transcript has been added to the record in response to the Board remand, there has been substantial compliance with the June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The issues of entitlement to service connection for pituitary adenoma, osteoporosis, and hypogonadism, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Additional private medical evidence related to the Veteran's increased rating claim was added to the record in August 2015, after the claim was certified to the Board, along with a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2015).
FINDINGS OF FACT

1.  Prior to August 12, 2015, the service-connected PTSD symptomatology is productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); it has not resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with reduced reliability and productivity..

2.  The evidence beginning August 12, 2015 shows PTSD symptomatology that more nearly approximates functional impairment comparable to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent prior to August 12, 2015 for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation of 70 percent, but no higher, for PTSD beginning August 12, 2015 are met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the March 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.  The Veteran was also informed in the letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric examination was conducted in July 2011, and a private psychiatric report was obtained in August 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA and private psychiatric examination reports are adequate for rating purposes, as they provide the recent symptomatology of the Veteran's PTSD.  Consequently, there is sufficient medical evidence of record to make a determination on the issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in this case has been met and that the case will be decided based on the evidence of record.  38 C.F.R. § 3.159(c)(4).  
The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2015 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ, asked questions to ascertain the current state of the Veteran's PTSD disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).


Analysis of the Claim

The Veteran has contended, including at his August 2015 hearing, that his PTSD is more severe than currently evaluated.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594  1991).  However, where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Veteran was granted service connection for PTSD by rating decision in July 2006, and a 30 percent rating was assigned effective June 6, 2005.  A claim for increase was received by VA in February 2008.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under the rating schedule, a 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  
A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A VA psychiatric examination, which included review of the claims files, was conducted in April 2008.  The Veteran reported anxiety, and his wife referred to his poor judgment, such as impulse buying.  He was taking Zoloft.  He denied nightmares and did not provide any relevant information when asked about flashbacks.  He endorsed periods of suicidal ideation in recent years but no suicide attempts.  There was no evidence of hallucinations or delusions and he denied current suicidal or homicidal ideation.  He reported that he had retired three years earlier from working on as a bridge foreman on the railroad, taking an early retirement for medical reasons after working at the company for over 30 years.  He described his marriage as good; he socialized with friends at his home.  His wife reported that he was sometimes very sociable but at other times would withdraw and not leave the house.  The diagnoses were PTSD, by history; depression, not otherwise specified, by history; cannabis abuse; rule out cognitive disorder; and rule out personality disorder.  The GAF score was 65.  The examiner noted that the Veteran's reported symptoms and demonstrated behavior were largely inconsistent with the diagnosis of PTSD.  A possible cognitive disorder was also reported.  

A VA psychiatric evaluation, which included review of the claims files, was also conducted in July 2011.  The Veteran reported that he stopped working as a bridge carpenter for Conrail Railroad in 2005 because of nerve and knee problems.  On mental status evaluation, the Veteran was described as maintaining appropriate hygiene.  He was alert and oriented without any signs of psychosis or thought disorder.  He did not report any auditory or visual hallucinations.  His mood was somewhat anxious.  He denied suicidal or homicidal ideation or plans.  He reported nightmares and problems with concentration.  He appeared to have limited insight and judgment.  The Veteran reported being happily married, traveling with his wife, maintaining a small farm and managing a rental property, and spending time with friends.  He was not currently receiving mental health treatment.  The diagnoses were PTSD and cannabis dependence.  The GAF score was 68.  The examiner concluded that the Veteran's psychiatric symptoms had not gotten any worse since his VA evaluation in 2008.

According to an August 12, 2015 statement from P. Shelton, M.D., M.P.H., who had treated the Veteran for his psychiatric disability for several years at the Holzer Clinic, the Veteran had near continuous depression, and sometimes panic, affecting his ability to function independently, appropriately, and effectively.  He had occupational and social impairment with deficiencies in his ability to work and in family relations; judgment, thinking, and mood were all impaired to some degree.  He had impaired impulse control, including irritability.  He had difficulty adapting to stressful circumstances and was unable to attend his brother's funeral after traveling there with his wife.  He had occasional suicidal ideation but no plan.  He was sometimes unable to get out of bed to perform activities of daily living, including maintenance of personal hygiene.  His speech was sometimes illogical or obscure.  He avoided friends and neglected his family.

The Veteran and his wife testified at his video conference hearing in August 2015 that his psychiatric symptoms, including anger and anxiety, had increased in severity since his last VA examination.  
A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

The Board concludes that the psychiatric findings prior to August 12, 2015 are more indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, which warrants a 30 percent rating.  There is a lack of evidence prior to August 2015 of symptoms indicative of a 50 percent rating, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In fact, GAF scores prior to August 2015 were 65 and 68, which are indicative of mild symptoms.  It was noted on VA evaluation in April 2008 that the Veteran had a happy marriage and was able to socialize with friends.  The examiner in July 2011 found that the Veteran's psychiatric symptomatology was not any worse than when he was evaluated in April 2008.

However, based on the August 2015 report from Dr. Shelton of the Holzer Clinic, who had been treating the Veteran for his psychiatric problems for several years, the Veteran's psychiatric symptomatology beginning August 12, 2015 is more indicative of functional impairment equivalent to a 70 percent rating, as the examiner in August 2015 found occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran and his wife testified in August 2015 that his psychiatric symptoms, such as anger and anxiety, had increased in severity since his VA evaluation in July 2011.  According to Dr. Shelton, the Veteran was sometimes unable to get out of bed to perform activities of daily living, including maintenance of personal hygiene.  His speech was sometimes illogical or obscure and he sometimes avoided friends and neglected his family.

A rating in excess of 70 percent is not warranted at any time during the appeal period for PTSD because the evidence does not show PTSD symptomatology indicative of functional impairment equivalent to that for a 100 percent rating.  Although there is evidence of intermittent inability to perform activities of daily living, as it was noted that the Veteran was sometimes unable to get out of bed, Dr. Shelton does not report most of the symptomatology indicative of a 100 rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran does not experience total occupational and social impairment.  He is married, and, although he sometimes avoids friends and neglects his family, he still has friends and family that he can interact with, which does not support a finding of total social impairment.

The Veteran's lay statements on file have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms.  These lay observations are credible and have been evaluated in light of the rating schedule described above.  The lay statements have been considered in the grant of a 70 percent rating beginning August 12, 2015; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating prior to August 12, 2015, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of those assigned are provided in the rating schedule for 
service-connected PTSD, as noted above, and a higher rating was granted beginning August 12, 2015; the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating prior to August 12, 2015.  See 38 C.F.R. § 4.1 (2014).  The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to either service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for PTSD during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a total disability rating based on individual unemployability (TDIU) is considered part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as this issue is addressed in the remand section below, it will not be addressed herein.

The Board also finds that the preponderance of the evidence weighs against a claim for an increased rating prior to August 12, 2015.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to an increased rating for PTSD prior to August 12, 2015 is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

A rating in excess of 30 percent for PTSD prior to August 12, 2015 is denied.

A rating of 70 percent is granted for PTSD beginning August 12, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).
The Veteran is service connected for PTSD, 30 percent disabling prior to August 12, 2015 and 70 percent disabling beginning August 12, 2015.

Consequently, the Veteran's service-connected disability did not meet the criteria for TDIU under 38 C.F.R. § 4.16(a) prior to August 12, 2015, which means that a total rating could be considered only on an extraschedular basis under section 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance, because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. 
§ 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

It was reported at the Veteran's August 2015 hearing that he was essentially forced to retire from his job in 2005 because of the effects of his PTSD, to include the psychiatric medication that he was taking.  Based on this testimony and the August 2015 report from Dr. Shelton, the issue of entitlement to TDIU based on the provisions of 38 C.F.R. § 4.16 has been reasonably raised by the record but has not been considered by the appropriate VA official.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran has contended that he has pituitary adenoma, osteoporosis, and hypogonadism due to service, including as due to exposure to herbicides.  The Veteran served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  It is noted that the disabilities at issue are not listed as presumptive diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e) (2015).  There is a February 2009 VA medical report in which the physician opines that, since the Veteran was exposed to Agent Orange in service, it is reasonable that his pituitary adenoma, osteoporosis, and hypogonadism may be Agent Orange-related diseases.  However, the possibility of a causal connection is speculative and 
insufficient to warrant a grant of entitlement to service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Consequently, a VA nexus opinion is needed prior to Board adjudication of the service connection issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will provide the Veteran VCAA notice related to a TDIU claim and provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the AMC/RO.

2.  The AMC/RO will arrange for review of the record by an appropriate medical professional to determine whether the Veteran's pituitary adenoma, osteoporosis, and hypogonadism are causally related to service, to include exposure to Agent Orange.  The reviewer is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's pituitary adenoma, osteoporosis, and hypogonadism began in service, were caused by service, or are otherwise related to service, to include by exposure to Agent Orange.

In the opinion, the reviewer should discuss the relevance of the February 2009 VA opinion referred to above.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2015).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

A complete rationale must be provided for any opinion offered.

3.  After the above, the AMC/RO will obtain an opinion from an appropriate VA vocational specialist on the effects of the Veteran's service-connected disabilities on his ability to secure and/or follow a substantially gainful occupation.  The claims file, including a copy of this remand, must be made available to the medical professional in conjunction with the requested opinion.  The reviewer must address the functional effects that the Veteran's service-connected disabilities have on his ability to secure and/or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects, the examiner must not consider the Veteran's age or any nonservice-connected disabilities .

4.  If the schedular criteria for TDIU are not met at any time during the appeal period, the RO must refer the claim for extra-schedular entitlement to TDIU for that period to the Director of Compensation as described in 38 C.F.R. § 4.16(b).

5.  The AMC/RO will then re-adjudicate the Veteran's claims for entitlement to service connection for pituitary adenoma, osteoporosis, and hypogonadism and for entitlement to a TDIU based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


